Citation Nr: 0502329	
Decision Date: 02/01/05    Archive Date: 02/15/05	

DOCKET NO.  98-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include disorders of the cervical, thoracic, and 
lumbar spine. 

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1997, May 1998, June 1998, and November 
1999 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In a decision of November 2001, the Board denied entitlement 
to service connection for the residuals of dental trauma.  In 
that same decision, the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's previously denied claims of service connection for 
a chronic back disorder (to include disorders of the 
cervical, thoracic, and lumbar spine), and temporomandibular 
joint (TMJ) syndrome, and remanded the case to the RO for 
additional development.  Accordingly, those issues are now 
before the Board for the purpose of de novo review.  

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

Upon review of this case, the Board notes that, in 
correspondence from the veteran dated in early October 2004, 
and in additional correspondence from his accredited 
representative dated later that same month, it was requested 
that the veteran be afforded a hearing at the RO before a 
traveling Veterans Law Judge.  To date, no such hearing has 
been conducted.  Under the circumstances, the veteran's case 
must be remanded to the RO for the scheduling of such a 
hearing.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
in St. Petersburg, Florida.  A copy of 
the letter scheduling the veteran for 
that hearing should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




